Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davison et al (2002/0052600) in view of the teaching of Stephan (2013/0190699).
	Davison et al disclose a device comprising a flow channel member (902 – Figure 29) comprising a flow channel (916,918).   Davison et al fails to expressly disclose the specifics regarding the roughness profile, and does not mention characteristics like reduced valley depth and reduced peak height or a positive skewness.  The flow channel member is made from a ceramic of silicon nitride (para. [0224]), which is the same material disclosed (and claimed) by applicant.  The examiner maintains that the specific surface characteristics would be within the purview of the skilled artisan, and that one of ordinary skill in the art would obviously be capable of creating a desired surface profile to optimize flow characteristics.  It is noted that applicant’s specification fails to disclose any specific criticality or unexpected result associated with the claimed surface characteristics.  Rather, the specification simply discloses the optimization of these values, with no specific steps or structure beyond the scope of the ordinary artisan.
	Stephan provides a medical device and specifically teaches the advantages of having specific surface characteristics to improve fluid flow and reduce the accumulation of debris (e.g. red blood cells) which could impede flow characteristics.  In particular, Stephan discloses a tubular member made to have surface characteristics including specific Rvk and Rpk values, as well as skewness values, that are commensurate with applicant’s claimed ranges.  While the values disclosed by Stephan are not identical to those recited in the instant application claims, the examiner maintains they are close enough to suggest that one of ordinary skill in the art would obviously be capable of arriving at any specific desired profile to optimize the surface profile to enhance fluid flow.  Again, applicant’s specification fails to disclose a specific problem overcome associated with the specific roughness profile variables, or any criticality for those values to create an unexpected result.  These roughness variables are deemed to be optimizable variables within the purview of the skilled artisan, particularly given the teaching of Stephan who discloses controlling such variables to improve flow characteristics in a medical device.  While it is noted that Stephan desire a negative skewness between -0.01 to about -0.6, Stephan does provide specific examples of samples having a positive skewness (Figure 14, Dry Sample 5 and Wet Sample 3).  Stephan states that Wet Sample 1 would be preferred for their specific purpose.  However, Stephan clearly acknowledges that depending on the desired profile (i.e. “smooth and regular”) that one would select dry sample 5, which provides a positive skewness.  See, for example, paragraphs [0198-0200] which discuss the different values and how certain samples may be preferred to others based on the specifics of the particular application.  Hence, the examiner maintains that Stephan clearly discloses the known use of a variety of values for different applications, and that one of ordinary skill in the art would obviously be capable of creating and selecting a positive skewness variant if it were to fit a particular need.
	Regarding claim 2 and 4-6, the examiner again asserts that the specific parameter values are a matter of optimization and would be within the purview of the skilled artisan, particularly given the Stephan teaching of providing a desired roughness profile for a flow channel in a medical device.  
	Regarding claim 8, Davison et al disclose an electrosurgical knife head (902) comprising a screen electrode in the flow channel member.  The examiner maintains the specific roughness profile for the flow channel member would be within the purview of the skilled artisan given the teaching of Stephan as addressed previously.
	Claims 9-20 all recite specific parameter values for the roughness profile of the flow channel, which parameter values are obviously within a range that would be contemplated by an ordinary artisan, particularly given the teaching of Stephan, as previously asserted.
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Stephan identifies an acceptable range of skewness as being between -0.01 to about -0.6, and therefore Stephan does not disclose or suggest a flow channel having a positive skewness found from the roughness profile.  The examiner maintains that Stephan provides specific examples that have a positive skewness Rsk as addressed above.  Moreover, Stephan specifically acknowledges that such samples having a positive skewness would be preferable in situations where a “smooth and regular” surface is more beneficial.  That the negative skewness profile is preferred in the Stephan device that specifically transports red blood cells would not preclude the skilled artisan from recognizing that a positive skewness would be beneficial for other purposes, such as a flow channel that passes liquids such as saline.  Davison provides a flow channel that is used to provide an irrigant or to suction/remove fluids and tissue from a surgical site.  Hence, Davison is not specifically concerned with the direct passage of red blood cells, but with bodily fluids and irrigants.  A smoother, more regular surface would inherently be beneficial and prevent clogging of materials.  As suggested by Stephan, a positive skewness would be beneficial in such an application.  Stephan clearly provides a teaching of various different parameters related to the roughness of the surface, and one of ordinary skill in the art would glean from such a teaching that the surface of the flow channel of Davison may be controlled to provide optimal flow specifications.  As addressed above, Davison specifically teach of the use of a silicon nitride ceramic for forming the flow channel, which material is the same as that used by applicant.  Again, applicant has not provided any criticality or unexpected results associated with the particularly claimed parameters, nor is there any disclose of previously unknown steps for providing such parameters.  Rather, applicant appears to disclose optimized parameters that would be well within the purview of the skilled artisan, the parameters having functional characteristics that would clearly be known to those having knowledge in that particular area.  The examiner maintains the rejection remains tenable.  Applicant has not substantively argued any of the dependent claims, and the examiner maintains the rejections of claims 2, 4-6 and 8-20 remain tenable as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/June 9, 2022